133 F.3d 926
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Barry S. FAULKNER, Plaintiff-Appellant,v.BAY AREA HOSPITAL;  South Coast Radiologists PC, Defendants-Appellees.
No. 97-35117.
United States Court of Appeals, Ninth Circuit.
Submitted December 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Barry S. Faulkner appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his action against Bay Area Hospital and South Coast Radiologists, P.C., arising out of a billing dispute from medical care provided to Faulkner's wife, Beverlee.  We agree with the district court that Faulkner failed to establish that the defendants were state actors under 42 U.S.C. § 1983, and that Faulkner, therefore, failed to state a federal claim.


3
Faulkner contends that the district court erred in dismissing his action without providing him with an explanation of the deficiencies of his complaint and an opportunity to amend.  The district court did provide Faulkner with an explanation and an opportunity to amend, and Faulkner filed an amended complaint.  It is obvious from the amended complaint that Faulkner is unable to state a claim, and he is not entitled to numerous opportunities to amend.  See Ferdik v. Bonzelet, 963 F.2d 1258, 1261 9th Cir.  (1992).  Accordingly, the district court's dismissal is


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3